EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Regel Menard on 08/24/2022.
The application has been amended as follows: 

6.	(Cancelled)


7.	(Currently Amended) The device of claim [[6]]1, wherein the task manager has a first queue to store read tasks indicating memory locations from which to retrieve data from the cold storage device and includes a second queue to store write tasks indicating respective payloads and respective memory locations of the cold storage device to which to write the payloads.

10.	(Currently Amended) The device of claim [[1]]4, wherein the cold storage device is configured to never be communicatively coupled to a network other than the cold storage network 

13.	(Currently Amended) The device of claim [[11]]12, wherein the memory includes further instructions that, when executed by the processing circuitry, further cause the processing circuitry to configure the device in the task retrieval state after the device is in the disconnected state and provide a result of the execution to a buffer network while the device is in the task retrieval state.
14.	(Currently Amended) The device of claim 11, wherein, in the task retrieval state, the device communicates with [[a]]the buffer network through which an outside device of an outside network must communicate through to cause the task to be executed on the cold storage and a communication channel between the device and the cold storage device is disabled.

15-17.	(Cancelled)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432